Case 0:20-cv-62700-XXXX Document 1-2 Entered on FLSD Docket 12/31/2020 Page 1 of 15




                              Exhibit 1
Case 0:20-cv-62700-XXXX Document 1-2 Entered on FLSD Docket 12/31/2020 Page 2 of 15

                                                                              Service of Process
                                                                              Transmittal
                                                                              12/02/2020
                                                                              CT Log Number 538681214
      TO:      Tasha Burgess
               Cigna Holding Company
               900 COTTAGE GROVE RD, C38
               BLOOMFIELD, CT 06002-2920

      RE:      Process Served in Florida

      FOR:     CIGNA HealthCare of Florida, Inc. (Domestic State: FL)




      ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

      TITLE OF ACTION:                   PALM BEACH AUTISM SPECIALISTS, LLC, ETC. AND CONNECTING THE PUZZLE, LLC,
                                         ETC., PLTFS. vs. CIGNA HEALTHCARE OF FLORIDA, INC. AND NANCY JO RIOS, DFTS.
      DOCUMENT(S) SERVED:                Summons, Cover Sheet, Complaint
      COURT/AGENCY:                      Broward County Circuit Court, FL
                                         Case # CACE20018447
      NATURE OF ACTION:                  Insurance Litigation
      ON WHOM PROCESS WAS SERVED:        C T Corporation System, Plantation, FL
      DATE AND HOUR OF SERVICE:          By Process Server on 12/02/2020 at 03:17
      JURISDICTION SERVED :              Florida
      APPEARANCE OR ANSWER DUE:          Within 20 days after service of this summons on Defendants exclusive of the day of
                                         service
      ATTORNEY(S) / SENDER(S):           George W. Wickhorst, III
                                         LAW OFFICES OF GEORGE W. WICHORST, P.A.
                                         201 S. Biscayne Boulevard, 28th Floor
                                         Miami, FL 33131
                                         305-728-2181
      ACTION ITEMS:                      CT has retained the current log, Retain Date: 12/02/2020, Expected Purge Date:
                                         12/07/2020

                                         Image SOP

                                         Email Notification, Incoming Legal LegalandPublicAffairs-IncomingLegal@cigna.com

      SIGNED:                            C T Corporation System
      ADDRESS:                           155 Federal St Ste 700
                                         Boston, MA 02110-1727
      For Questions:                     800-448-5350
                                         MajorAccountTeam1@wolterskluwer.com




                                                                              Page 1 of 1 / NK
                                                                              Information displayed on this transmittal is for CT
                                                                              Corporation's record keeping purposes only and is provided to
                                                                              the recipient for quick reference. This information does not
                                                                              constitute a legal opinion as to the nature of action, the
                                                                              amount of damages, the answer date, or any information
                                                                              contained in the documents themselves. Recipient is
                                                                              responsible for interpreting said documents and for taking
                                                                              appropriate action. Signatures on certified mail receipts
                                                                              confirm receipt of package only, not contents.
 Case 0:20-cv-62700-XXXX Document 1-2 Entered on FLSD Docket 12/31/2020 Page 3 of 15


                                                                  Wolters Kluwer

                       PROCESS SERVER DELIVERY DETAILS




Date:                     Wed, Dec 2, 2020

Server Name:              CHRISTOPHER YEOMAN




Entity Served             CIGNA HEALTHCARE OF FLORIDA, INC.

Agent Name                CT CORPORATION SYSTEM

Case Number               CACE-20-018447

J urisdiction             FL




                                                              1
Case 0:20-cv-62700-XXXX Document 1-2 Entered on FLSD Docket 12/31/2020 Page 4 of 15


Filing # 116283851 E-Filed 11/06/2020 01:09:55 PM



                                                  IN THE CIRCUIT COURT OF THE 1 7'fl I
                                                  JUDICIAL CIRCUIT IN AND FOR
                                                  BRO WARD COUNTY,FLORIDA

        PALM BEACH AUTISM SPECIALISTS,LLC,
        a Florida limited liability company, and
        CONNECTING THE PUZZLE,LLC,
        a Florida limited liability company,             CASE NO.: CACE-20-018447

                     Plaintiffs,

        V.                                                     Date:
                                                               Time:
        CIGNA HEALTHCARE OF FLORIDA,INC.
        a Florida Corporation, and NANCY                       Server:
        JO RIOS                                                ID                          _
                     Defendant.


        THE STATE OF FLORIDA:

       To Each Sheriff of the State:

              YOU ARE HEREBY COMMANDED to serve this Summons and a copy of the
       Complaint, in this action on Defendant, CIGNA HEALTHCARE OF FLORIDA, INC. via its
       registered agent who address is: CT CORPORATION SYSTEM, 1200 S. Pine Island
       Road, Plantation, Florida 33324.

              The Defendant are required to serve written defenses to the Complaint on George
       W. Wickhorst, Esq., Plaintiffs attorney, whose address is The Law Offices of George
       W. Wickhorst, P.A., 201 S. Biscayne Blvd., 28th Floor, Miami, Florida 33031, within
       twenty (20) days after service of this summons on Defendants exclusive of the day of
       service, and to file the original of the defenses with the Clerk of this Court either before
       service on Plaintiffs attorneys or immediately thereafter. If the Defendants fails to do so,
       a default will be entered against the Defendants for the relief demanded in the Complaint.

       Dated:          NOV 10 2020

                                                        BRENDA D. FORMAN,
                                                        As Clerk of the Court


                                                        By:
                                                              As Der,
                                                                     qffi      ..„1 121:


                                                                     71:4,e

                                                                    i •
                                                                    BRENDA D. F ,RMAN
        *** FILED: BROWARD COUNTY. FL BRENDA D. FORMAN. CLERK I U06/2020 01:09:52
Case 0:20-cv-62700-XXXX Document 1-2 Entered on FLSD Docket 12/31/2020 Page 5 of 15

Filing # 116126234 E-Filed 11/04/2020 11:36:53 AM




        FORM 1.997.        CIVIL COVER SHEET

        The civil cover sheet and the information contained in it neither replace nor supplement the Mintz
        and service of pleadings or other documents as required by law. This form must be filed by the
        plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
        to section 25.075, Florida Statutes.(See instructions for completion.)


                I.      CASE STYLE

                          IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT,
                               IN AND FOR BROWARD COUNTY, FLORIDA

        Palm Beach Autism Specialist. LLC. Connecting_the Puzzle. LLC
        Plaintiff                                                     Case 14
                                                                      Judge
        vs.
       Cigna Healthcare of Florida. Inc.. Nancy Jo Rios,
        Defendant



                         AMOUNT OF CLAIM
       Please indicate the estimated amount ofthe claim, rounded to the nearest dollar. The estimated amount of
       the claim is requested for data collection and clerical processing purposes only. The amount ofthe claim
       shall not be used for any other purpose.

       O $8,000 or less
       O $8,001 - $30,000
       O $30,001- $50,000
       •$50,001- $75,000
       O $75,001 -$100,000
       •over $100.000.00

                III.    TYPE OF CASE           (If the case fits more than one type of case, select the most
        definitive category.) If the most descriptive label is a subcategoiy (is indented under a broader
        category), place an x on both the main category and subcategory lines.
Case 0:20-cv-62700-XXXX
                   t    Document 1-2 Entered on FLSD Docket 12/31/2020 Page 6 of 15




       CIRCUIT CIVIL

       12 Condominium
       •Contracts and indebtedness
       0 Eminent domain
       0 Auto negligence
       0 Negligence—other
              O Business governance
              O Business torts
              O Environmental/Toxic tort
              O Third party indemnification
              O Construction defect
              O Mass tort
              0 Negligent security
              O Nursing home negligence
              O Premises liability—commercial
              O Premises liability—residential
       O Products liability
       O Real Property/Mortgage foreclosure
            0 Commercial foreclosure
            0 Homestead residential foreclosure
            0 Non-homestead residential foreclosure
            0 Other real property actions

       0Professional malpractice
             O Malpractice—business
             O Malpractice—medical
             O Malpractice—other professional
       O Other
             o Antitrust/Trade refzulation
             o Business transactio-ns
             O Constitutional challenge—statute or ordinance
             O Constitutional challenge—proposed amendment
             O Corporate trusts
             O Discrimination—employment or other
             O Insurance claims
             O intellectual property
             O Libel/Slander
             o Shareholder derivative action
             O Securities litigation
             O Trade secrets
             o Trust litigation

       COUNTY CIVIL

       O Small Claims up to $8,000
       o Civil
       O Real property/Mortgage foreclosure
Case 0:20-cv-62700-XXXX Document 1-2 Entered on FLSD Docket 12/31/2020 Page 7 of 15
                    •




        I=1 Replevins
        LI Evictions
                O Residential Evictions
                O Non-residential Evictions
        0 Other civil (non-monetary)

                                                COMPLEX BUSINESS COURT

      This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
      Administrative Order. Yes 0 No 10

                  IV.    REMEDIES SOUGHT (check all that apply);
                  Z Monetary;
                  •Nonmonetary declaratory or injunctive relief;
                  O Punitive

                   V.    NUMBER OF CAUSES OF ACTION:[
                  (Specify)



                  VI.       IS THIS CASE A CLASS ACTION LAWSUIT?
                            O yes
                            O no

                  VII,. HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                        O no
                        O yes If"yes," list all related cases by name, case number, and court.

                  VIII. IS JURY TRIAL DEMANDED IN COMPLAINT?
                        O yes
                        O no

       I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
       m y knowledge and belief, and that I have read and will comply with the requirements of
       Florida Rule of Judicial Administration 2.425.                                                         v

       Signature:                                             Fla. Bar # 488259
                            Attorney or party                               (Bar # if attorney)

     tiletfille         WiCkhOrst                      I. 1/04/2020
      (type or print name)                            'Date
Case 0:20-cv-62700-XXXX Document 1-2 Entered on FLSD Docket 12/31/2020 Page 8 of 15

Filing# 116126234 E-Filed l 1/04/2020 11:36:53 AM



                                                     IN THE CIRCUIT COURT OF THE 17TH
                                                     JUDICIAL CIRCUIT IN AND FOR
                                                     BRO WARD COUNTY,FLORIDA

                                                     CASE NO.:

        PALM BEACH AUTISM SPECIALISTS, LLC,
        a Florida limited liability company, and
        CONNECTING THE PUZZLE, LLC,
        a Florida limited liability company,

                       Plaintiffs,

        V.




        CIGNA HEALTHCARE OF FLORIDA,INC.
        a Florida Corporation, and NANCY
        JO RIOS

                       Defendant.


                                            •    COMPLAINT

                  Plaintiffs, PALM BEACH AUTISM SPECIALISTS, LLC and CONNECTING

        THE PUZZLE, LLC, by and through undersigned counsel, brings this action and sues

        Defendant, CIGNA HEALTHCARE OF FLORIDA, INC and NANCY JO RIOS and

        states:

                                                JURISDICTION.

                  I.   This is an action for damages within the jurisdiction limits of this Court

        exclusive of interest, attorney's fees and costs_..

                  2.   Plaintiff, PALM BEACH AUTISM SPECIALISTS, LLC("Palm Beach") is

       a Florida limited liability company with its principal place of business in Palm Beach

       County, Florida:
Case 0:20-cv-62700-XXXX Document 1-2 Entered •on
                                               •
                                                 •FLSD
                                                    -=•x"" Docket
                                                  •' -••••
                                                             .-•••;"
                                                                _     12/31/2020
                                                                     •••
                                                                           "
                                                                         . '•   7:71Page 9••of 15
                                                                                                ,




                3.     Plaintiff. CONNECTING THE PUZZLE, LLC,("CTP") is a Florida limited

        liability company with its principal place of business in Broward County, Florida.

                4.     Defendant, CIGNA HEALTHCARE OF FLORIDA, INC.INSURANCE

        COMPANY ("Cigna") is a Florida Corporation.

                5.     Defendant, NANCY JO RIOS,is a resident of Connecticut,

                6.     Venue is proper in Miami-Dade County, Florida pursuant to Fla. Stat. 47.011

        and Fla. Stat. 47.051.,

                7.     All conditions precedent to Defendant's liability have occurred, been

        performed, been excused, or been waived:,:

                                        GENERAL ALLEGATIONS,

               8.      Palm Beach and CTP provide therapeutic services to special needs children

        through its rendering providers. Plaintiffs rendered such services to the children of Cigna

        insureds and/or insureds of plans for which Cigna serves as a third-party administrator.

               9.      Palm Beach provided services to minor children N.N. and C.H. both of whom

        are covered dependents of Cigna members/insureds.

                10.    CTP provided service to minor children J.K. and M.K.(siblings); and M.B.

        all of which are covered dependents of Cigna members/insureds.

               1 1.    CTP provided service to minor children M.S. and A.S. (siblings) who are

        covered by a selffunded plan for which Cigna serves a third-party administrator of

        claims. 1



        1 The minor children referenced here are collectively referred to through this complaint as
Case 0:20-cv-62700-XXXX Document 1-2 Entered on FLSD Docket 12/31/2020 Page 10 of 15




                12.    The rendering providers for Palm Beach and CTP have been providing,

        services to each of the foregoing Children for years. The claims for treatment rendered to

        these Children were submitted to Cigna and historically approved and paid without issue.

                13.   However, Cigna stopped paying claims for these children in or about August

        Of 2020. Initially, Plaintiffs were given no explanation as to why claims were no longer

        being paid. In fact; Cigna's claims portal submission system — even to this day -

        authorized and approved payment for the claims. It is

               14.    Ultimately Plaintiffs would come to learn that the denial of payment for

       services from Cigna was part of a systemic effort by Cigna to force its members/insureds

       to seek treatment with "in-network" providers whose rates for services are much lower.

               15.    In its effort to force its members/insureds to seek treatment with its in-

       network providers, Cigna and its agent, Defendant Nancy Jo Rios ("Rios"), began

       contacting its member/insureds and defaming Plaintiffs by telling the members/insureds

       that:

                      a.     Plaintiffs billing practices are fraudulent;

                      b.     Plaintiffs and its providers are the subject of an on-going criminal

               investigation;

                      c.     Plaintiffs and its providers "were being prosecuted criminally for

               fraudulent billing practices."; and

                      d.     Cigna had referred Plaintiffs and its providers to the State for criminal



      "Children."
                              •
Case 0:20-cv-62700-XXXX .•Document
                           .
                           •       1-2 Entered on FLSD
                                                   24  Docket 12/31/2020 Page 11 of 15
                                                                 go.




               prosecution.

          Such statements are false.

               16.    Cigna and Defendant Rios affirmatively represented to its insureds/members

        that they could no longer treat with Plaintiffs and that they must seek treatment with an in-

        network provider even though there are no such restrictions in the member/insureds

        coverage documents.

               1 7.   Cigna's efforts to force its' insures/members to use in-network providers is

        particularly appalling given that the chosen providers — Plaintiffs — have a long standing

        and successful history of treating the insured/members special needs children. Stated

        bluntly, Cigna has put its own financial interest and drive for profits above the needs of its

        most vulnerable insureds/members.

               18.    Plaintiffs have provided all required information necessary for Cigna to

       adjudicate the pending claims but Cigna continues to refuse payment under the pretext that

       it is missing information and/or that Plaintiffs have not actually provided the services it

       billed for.    To date, Cigna owes approximately $775,000 to Plaintiffs for services

       rendered.

             COUNT1 BREACH OF_THIRD-PARTY BENEFICIARY CONTRACT

               1 9.   Plaintiffs reallege the allegations of paragraphs -18 above as though set

       forth fully herein.

              20.     At all times material. the Children (except for M.S. and A.S.) were covered

       dependents of Cigna members/insureds which policies provided for the payment of
Case 0:20-cv-62700-XXXX Document 1-2 Entered on FLSD Docket 12/31/2020 Page 12 of 15




       services rendered by out-of-network providers like Plaintiffs.

                 1     The clear and manifest intent of these insurance policies is to primarily or

        directly benefit providers like Plaintiffs.

               22.     Plaintiffs have made demand for payment for services provided to these

       Children under the various plans in accord with their terms, but Cigna has refused or failed

       to pay for such service.

               23.     Ciana's failure to pay for the service rendered is a breach of the insurance

       contract.

               24.     Plaintiffs have been damaged by Cigna's breach of the insurance contract.

               WHEREFORE, Plaintiffs, PALM BEACH AUTISM SPECIALISTS, LLC and

       CONNECTING THE PUZZLE, LLC pray for a judgment awarding them compensatory

       and/or consequential along with pre and postjudgment interest and awarding its' costs and

       attorney's fees pursuant to Fla. Stat. §627.428.

                                      COUNT II— DEFAMATION
                                              Eataitsf.Ciknai
              95.      CTP realleges the allegations of paragraphs 1-18 above as though set forth

       fully herein.

              26.      CTP was and is a company of good name and reputation and enjoyed esteem

       and good opinion among its clients, peers, profession, and others who know it.

              27.      Cigna knew of the good name and reputation of CTP and its business.

       Nevertheless, Cigna uttered false, scandalous, and defamatory statements concerning CTP

       with the intent to injure CTP.
Case 0:20-cv-62700-XXXX Document 1-2 Entered on FLSD Docket 12/31/2020 Page 13 of 15
                                •••••




              28.      Cigna knew or should have known such statements were false when made.

        Such statements were made by Cigna with reckless disregard for the truth and/or

        intentionally with malice and with intent to injure CTP.

               WHEREFORE,Plaintiff, CONNECTING THE PUZZLE,LLC demands judgment

       against Defendant, Cigna for all damages provided by law together with pre and post

       judgment interest and costs

                                        COUNT In'DEFAMATION                                         1
                                          (Against Nancy Jo Rios)

              29.      CTP realleges the allegations of paragraphs 1-18 above as though set forth
                                                                                                    3
       fully herein.

              30.      CTP was and is a company of good name and reputation and enjoyed esteem

       and good opinion among its clients, peers, profession, and others who know it.

              31.      Rios knew of the good name and reputation of CTP and its business.

       Nevertheless, Rios uttered false, scandalous, and defamatory statements concerning CTP

       with the intent to injure CTP.

              32.      Rios knew or should have known such statements were false when made.

       Such statements were made by Cigna with reckless disregard for the truth and/or

       intentionally with malice and with intent to injure CTP.

              33.      Upon information and belief, when Rios uttered such statements she was

       acting outside the scope of her agency with Cigna and without Cigna's knowledge or

       permission.

              WHEREFORE, Plaintiff, CONNECTING THE PUZZLE,LLC demands judgment
Case 0:20-cv-62700-XXXX Document 1-2 Entered
                                        •• •• •on
                                             •-•
                                                 • FLSD Docket 12/31/2020
                                                                   1.     Page 14 of 15
                                                                                                                1




        against Defendant. Rios for all damages provided by law together with pre and post

        judgment interest and costs

                              .COUTN IV         TORTIOUS INTERFERENCE


               34.        CTP realleges the allegations of paragraphs 1-18 above as though set forth

        fully herein.

               35.      At all times material, CTP had a relationship with its patients - minor children M.S.

        and A.S. — visa vie a self-funded insurance plan ofthe employer of the patients' guardian/parent.

               36.      Defendant Cigna was aware of that relationship and the corresponding obligations

        of the employer to CTP pursuant to that business relationship and the employer's self-funded

        insurance plan.

               37.      Cigna intentionally and without justification interfered with the relationship

        between CTP and its patients by directing the Employer not to pay for treatment and by expressly

        stating to the parents of the patients that they could no longer use CTP as a provider and MUST

        use an in-network provider.

               38.      Cigna's interference was a substantial cause of the Employer not paying for the

        patients' treatment with CTP.

               39.      CTP has been damaged by Cigna's intentional and unjustified interference with its

       relationship with its patients.

               WHEREFORE, Plaintiff, CONNECTING THE PUZZLE, LLC demands judgment

       against Cigna for actual, consequential, and compensatory damages. and for such other and

       further relief as the Court deems just and proper.

                                               TRIAL BY JURY
Case 0:20-cv-62700-XXXX Document 1-2 Entered on FLSD Docket 12/31/2020 Page 15 of 15




             Plaintiffs demands trial by jury on all issues triable.

             Dated: November 4, 2020.

                                            LAW OFFICES OF GEORGE W. WICHORST, P.A.
                                            201 S. Biscayne Boulevard, 28'h Floor
                                            Miami, Florida 33131
                                            Telephone:(305)728-.2181
                                            Email G wi7uc( ww kiwflrm
                                            Secondary.:CebileVviekhoTh:Tiaciiiiii

                                            BY.     George W Wickhorst 111
                                                     GEORGE W. W1CKHORST,111
                                                     Florida Bar No.: 488259
